DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 6/23/2020 has been entered.
Claim Objections
The following claims are objected to because of the following informalities:  
A double inclusion limitation appears for the following term that has been cited previously: In claim 15, line 2, the term "a mixer” is referring to the previously cited same limitation in claim 1. 
In claim 15, line 5, the term “to bring about” is an excessive term that is not required to perform the function of the dispensing mechanism.
In claim 3, line 2, the term “an inner diameter” does not properly refers to the inner diameter of the intended limitation “sub-channels”. Applicant is advised to cite proper dependency of “an inner diameter” to its reference point.
In claim 7, line 5, the term “comprises sub-passages” does not conform to the content of the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in line 2 of claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to delete the term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9-13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermon (WO 2005095225).
Regarding claim 1, Hermon discloses a mixer for mixing multi-component materials (fig.16 and fig.18), the mixer comprising: a mixing element (172) arranged at a longitudinal axis of the mixer for mixing multi-component materials (16 and 18); and an inlet section (146) arranged at the longitudinal axis, the inlet section comprising a first channel (see upward protruding channel from wall 154 in fig.16J-K) configured to conduct a first component (16 via first 150) from an inlet side to an outlet side (see fig.16K), the first channel splitting up into a set of sub-channels (160) within the inlet 
Regarding claim 2, Hermon discloses at least some of the sub-channels are of cylindrical shape over at least a part of a length thereof (see shape of 160).  
Regarding claim 4, Hermon discloses the set of first outlets have an at least substantially circular outer or inner shape at the outlet side (see outlet shape of 160).
Regarding claim 5, Hermon discloses the set of sub-channels comprises between 3 and 12 sub-channels (see channels 160 in fig.16K).
Regarding claim 9, Hermon discloses the inlet section comprises an outlet region (marked area 154) and the set of sub-channels are distributed over the outlet region (see fig.16K and 16N).  
Regarding claim 10, Hermon discloses the set of sub-channels having the first outlets project from the outlet region (see fig.16K).
Regarding claim 11, Hermon discloses the mixing element has a mixing element area (see area of 174 in fig.18B) perpendicular to the longitudinal axis that is less than an area of the outlet region perpendicular to the longitudinal axis (compare to area of 154), and the first outlets are arranged projecting from a base section and distributed over an area corresponding to the mixing element area of the mixing element (area of 160 distributed over a base section of marked 154 and fits into area 58 of 172, see fig.18).  
Regarding claim 12, Hermon discloses the inlet section comprises a second channel (second 150) for conducting a second component (18) from the inlet side to the outlet 
Regarding claim 13, Hermon discloses the first outlets project from the outlet region beyond a height of the second outlet (see 160 and 154 in fig.16K), or an area of the second channel perpendicular to the longitudinal axis at the inlet side is less than an area of the second outlet perpendicular to the longitudinal axis, or the first and second channels comprise first and second inlets configured to connect the mixer to a cartridge comprising first and second containers for storage of the multi-component materials (160 and 158 are connected to mixer 172 and cartridges having materials 16 and 18).  
Regarding claim 15, Hermon discloses a multi-component dispenser comprising: a mixer in accordance with claim 1 (see claim 1, multi-component dispenser 16 and 18), a cartridge (116), and a dispensing mechanism (44, 50, “plungers”) configured to bring about a movement of the multi-component materials from the cartridge and through the mixer (172).  
Regarding claim 16, Hermon discloses a method of dispensing the multi-component materials from the multi-component dispenser according to claim 15, the method comprising: moving the multi-component materials from the cartridge into the mixer, with a first component being guided in the first channel; conducting the first component through the first channel and splitting up a flow of the first component such that a set of separated partial-streams of the first component result that subsequently exit the set of first outlets in a direction of the mixing element (material 16 from the cartridge into channels 160 with the outlets as shown in fig.16K and into 172 as shown in fig.18).
Regarding claim 17, Hermon discloses at least some of the sub-channels are of cylindrical shape over at least a part of a length thereof and are arranged to extend in parallel to the longitudinal axis (see shape of 160 in fig.16K and 16N).  
Regarding claim 20, Hermon discloses the inlet section comprises a single second channel (the channel engaging 158) for conducting a second component from the inlet side to the outlet side, the second channel has a second outlet at the outlet region, with the second outlet surrounding the first outlets (see 158 in fig.16N).   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 6, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hermon (WO 2005095225).
Regarding claim 3, Hermon does not disclose a ratio of a length of the sub-channels of cylindrical shape to an inner diameter is at least 8. However, Hermon discloses a ratio of a length of the sub-channels of cylindrical shape to an inner diameter exists (the ratio may falls within a range of about 5 considering an estimated proper dimensions exists in fig.16K). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a ratio of a length of the sub-channels of cylindrical shape to an inner diameter to at least 8 because Applicant has not disclosed that such a ratio provides an advantage, is used for a particular 
Regarding claim 6, Hermon is silent in disclosing an area of the first channel perpendicular to the longitudinal axis is greater than a sum of the areas of the set of sub-channels perpendicular to the longitudinal axis. However, Hermon shows a ratio of an area of the first channel perpendicular to the longitudinal axis and a sum of the areas of the set of sub-channels perpendicular to the longitudinal axis does exist as shown in figure16K. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an area of the first channel perpendicular to the longitudinal axis to be greater than a sum of the areas of the set of sub-channels perpendicular to the longitudinal axis because Applicant has not disclosed that such a ratio provides an advantage, is used for a particular purpose, or solves a stated problem other than providing a compressed material in which the shapes and sizes of the sub channels and first channel of Hermon would provide the same end results. Further, one of ordinary skill in the art, would have expected Hermon’s first 
Regarding claim 14, Hermon discloses a spacing between the first outlets (outlets of 160) and a first mixing segment (segment between 174 of 172 and 160) of the mixing element is selected in from a range times a height of the first mixing segment along the longitudinal axis (see fig.18 and fig.6, cap 82 and 84 is removed prior to installing mixer 172, a space between outlets of 160 and the mixing segment must exist for proper discharging of the contents from the outlets into the mixer). However, Hermon does not disclose a spacing between the first outlets and a first mixing segment of the mixing element is selected in the range of 0.1 to 1 times a height of the first mixing segment along the longitudinal axis. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have a spacing between the first outlets and a first mixing segment of the mixing element selected in the range of 0.1 to 1 times a height of the first mixing segment along the longitudinal axis because Applicant has not disclosed that such a spacing provides an advantage, is used for a particular purpose, or solves a stated problem other than providing proper mixing of the material in which the spacing of Hermon would provide the same end results. Further, one of ordinary skill in the art, would have expected Hermon’s spacing, 
Regarding claim 18, Hermon is silent in disclosing the inlet section comprises an outlet region and the set of sub-channels are unevenly distributed over the outlet region. However, Hermon discloses the inlet section comprises an outlet region (area of 154) and the set of sub-channels (160) are distributed over the outlet region (see fig.16K and 16N). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the set of sub-channels unevenly distributed over the outlet region because Applicant has not disclosed that such an uneven distribution of the channels provide an advantage, is used for a particular purpose, or solves a stated problem other than ensuring a mixing takes place in the “further component” in which the distribution of the channels of Hermon would provide the same end result. Further, one of ordinary skill in the art, would have expected Hermon’s first channel and sub channels, and applicant’s invention, to perform equally well with either distributed channels as taught by Hermon or the claimed invention because both type of channels would perform the same function of proper mixing within the mixer. Therefore, it would have been prima facie obvious to modify Hermon to obtain the invention as specified in claim 18 because such a .
Allowable Subject Matter
Claims 7-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Mutschlechner (DE 4235736). Regarding claim 1, Mutschlechner discloses a mixer for mixing multi-component materials (fig.1-5), the mixer comprising: a mixing element (4-5) arranged at a longitudinal axis of the mixer for mixing multi-component materials (see fig.3); and an inlet section (area 23-24) arranged at the longitudinal axis, the inlet section comprising a first channel (23) configured to conduct a first component (1’) from an inlet side to an outlet side, the first channel splitting up into a set of sub-channels (25) within the inlet section, the set of sub-channels opening into a set of first outlets arranged at the outlet side (outlet ends of 25) and the first outlets being configured to direct a flow of a first component of the multi-component materials to the mixing element arranged at the outlet side (4-5 and 35  for mixing).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754